Citation Nr: 1525934	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the St. Paul, Minnesota RO in October 2012 (which granted service connection for PTSD, rated 50 percent, effective June 29, 2012) and in February 2014 (which denied entitlement to TDIU).


FINDINGS OF FACT

1.  The Veteran's PTSD is not shown to be manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

2.  The Veteran's service-connected disabilities are not shown to render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2014).

2.  The schedular rating criteria for a TDIU rating are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the October 2012 rating decision on appeal granted service connection and assigned a disability rating and effective date for PTSD, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2014 SSOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in July 2012 and September 2013, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included a review of the Veteran's history and a mental status/physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
 
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  These ratings reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In a June 2012 statement in support of this claim, the Veteran stated that he had experienced a lot of anger issues and alcohol abuse since returning from Vietnam.  He stated that he does not sleep well at night, he has a short temper, and he does not like crowds; he prefers to be alone.

On July 2012 VA examination, the Veteran reported that after service he began drinking heavily, which interfered with his social functioning; he drank in part to try not to think about the ward.  He stated that his marriage suffered, as did his relationships with his two now-grown children.  He reported that since he stopped drinking in 1991, he had very limited social contact; he talked with his wife and children and nobody else.  He rarely left the house and had no interest in social activities.  He had worked in construction as a contractor and tended to work by himself; in later years, he worked for companies, and his most recent work was as in maintenance for a hotel.  He held his last position for three years before quitting in October 2011, and he now considered himself retired.  The Veteran reported that his drinking interfered with his work but he never missed work because of it.  His symptoms were noted to include anxiety, panic attacks that occur weekly or less often (only two in his life, most recently six months earlier, untriggered), chronic sleep impairment, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and feelings of guilt or worthlessness.

On mental status examination, the Veteran was casually dressed and his grooming was within normal limits.  His speech was normal in rate, rhythm, and tone.  His affect was euthymic and he did not appear to be overly nervous or anxious; his mood was poor.  He appeared to have poor insight into his emotions and affect and had difficulty describing present or past emotions, emotional reactions, or triggers for emotion.  He denied a number of common symptoms; the examiner opined that it is possible the Veteran's difficulty describing emotions may have led to some under-reporting of distress or symptoms, yet his self-report was deemed valid, overall.  The Veteran was fully oriented to person, place, time, and situation.  His thought processes were clear and intact.  Thought content was negative for suicidal or homicidal ideation.  The diagnosis was PTSD; a GAF score of 55 was assigned.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran exhibits particularly social/interpersonal impairments related to his PTSD symptoms; his testing was very consistent with an additional diagnosis of either major depression or dysthymia but he did not endorse sufficient symptoms for either diagnosis.  

On September 2013 VA examination, the Veteran reported that he lived with his wife of 34 years, with whom he had a pretty good relationship.  He reported having good relationships with his two adult children.  He maintained contact with all three of his siblings and had no close friends outside of his family.  He spent his leisure time working on his classic car.  He reported that his most recent job, as a maintenance engineer, lasted three years until October 2011, when he was having too much conflict with his immediate supervisor, his back pain troubled him, and he could not do the job anymore; he had not worked since that time because of his degenerative spinal injury and his overall attitude and problem with authority.  He described his work performance as good; he always tried to do a good job.  He reported that he was self-employed for many years because he had a hard time working for other people.  His symptoms were noted to include chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.

On mental status examination, the Veteran was rather poorly groomed and in casual dress. He appeared to be alert and well oriented; his affect was stable and relaxed.  He had logical and coherent thought and speech processes.  He described his typical mood as "not totally depressed but not on the mountaintop", just cruising along.  He denied prolonged periods of depressed mood, feelings of hopelessness, or suicidal ideation.  His self-esteem was "the same as always".  He reported that he did not worry about as many things as he used to, and he did not report any significant anxiety or recurrent panic attacks.  He did not report problems with anger or temper outbursts.  He reported sleeping in the basement due to waking up moving and fighting sometimes, to protect his wife; he reported problems falling asleep and staying asleep, and he got about 5 to 6 hours of sleep on average.  His memory and concentration were not very good, as he reported a tendency to misplace items and forget what he was in the midst of doing.  The diagnosis was chronic PTSD, and a GAF score of 58 was assigned.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

In an April 2014 statement, the Veteran reported feeling disconnected and stated that he would "just go along" with people as he found it easier than participating.  He stated that he found marijuana to be helpful with his situation.  He reported having survivor's guilt or "baggage".

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  The Veteran has also submitted lay statements from his wife, his cousin/best friend, and his cousin's wife, describing his difficulties due to PTSD.

The Board finds that the Veteran's PTSD has resulted in some deficiencies in his social and personal life, and that his disability picture is most appropriately addressed by the 50 percent rating.  The Veteran has shown deficiencies in social relations, as well as impaired mood, sleep difficulty, and mild memory loss.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's PTSD have produced deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He has not displayed symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene, nor does he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  

The Board notes that the Veteran has limited socialization, except with his family, with whom his relationships are characterized as "pretty good," and "good."  When the Veteran worked, he reported his work performance was "good" although he had some conflict with his last supervisor.  Presently, he does not socialize significantly outside of his family, preferring to remain alone.

The Veteran problems falling asleep and staying asleep, although he noted he slept up to 6 hours a night regularly.  He has described his typical mood as "not totally depressed but not on the mountaintop" which impacts both his socialization and his enjoyment of life.  His memory is slightly impaired; the evidence demonstrates some impairment in both short-term and long-term memory.  These symptoms do not a rating higher than 50 percent.

Although the Veteran reported inability to establish and maintain effective relationships on July 2012 VA examination, the examiner nonetheless assigned a GAF score of 55, reflecting moderate symptoms.  Similarly, although the Veteran reported difficulty in adapting to stressful circumstances (including work or a worklike setting) on September 2013 VA examination, the examiner assigned a GAF score of 58, again reflecting moderate symptoms.  Furthermore, the September 2013 examiner opined that the Veteran's PTSD symptoms are not of such severity as to preclude him from working but would affect his efficiency and productivity; the examiner opined that the Veteran appears capable of working in a low-stress capacity with limited interpersonal interaction.  While he is no longer employed and described problems getting along with his last supervisor, he indicated that his work performance was "good."  He worked successfully for many years, suggesting that he adapted well to his work environment, limited only by his avoidance of crowds.  Similarly, as discussed above, he has good relationships with the members of his family.  As such, the Board finds that the Veteran is capable of maintaining effective work and family relationships.

The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply are not shown at any time during the appeal period.  He maintains important, successful relationships with his family.  In sum, the Board finds the Veteran's overall level of impairment in most areas - work, family relations, judgment, mood, etc. - does not more nearly approximate occupational and social impairment with deficiencies.  Instead, as described above, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.

The Board notes that the Veteran's GAF scores throughout the appeal period have generally ranged from 55 to 58, consistent with moderate symptoms on which the 50 percent rating is based.  Consequently, the GAF scores (of themselves) do not provide a separate basis for increasing the rating.  The GAF scores do not suggest severe symptomatology, or serious impairment in work, social, or family relations, and do not suggest that a higher, 70 percent rating would be appropriate.  The Board has considered the higher, 70 percent rating criteria, but finds that such a rating is not warranted.  Central to this determination, is that the Veteran has not demonstrated significant deficiencies in work or family relations. 

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of PTSD.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent rating assigned; thus the lay statements do not support the assignment of a higher schedular rating at any time.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice- connected disabilities on his ability to function.

The United States Court of Appeals for Veterans Claims (Court) has stated:

In determining whether [an] appellant is entitled to a total disability rating based upon individual unemployability, the appellant's advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task [is] to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the BVA must determine if there are circumstances, apart from non-service-connected disabilities, that place this veteran in a different position than other veterans with an 80 percent combined disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment".  The Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

The initial question for consideration is whether or not the schedular criteria for a TDIU rating in 38 C.F.R. § 4.16(a) are met.  The Veteran's service connected disabilities include PTSD, rated 50 percent; degenerative joint disease of the lumbar spine, rated 10 percent; radiculopathy of the right lower extremity, rated 10 percent; radiculopathy of the left lower extremity, rated 10 percent; tinnitus, rated 10 percent; malaria, rated 0 percent; and bilateral hearing loss, rated 0 percent.  As their combined rating is 70 percent, the schedular criteria for a TDIU rating are met.    

Therefore, the analysis progresses to whether the Veteran's service connected disabilities indeed render him unemployable.  The Veteran does not contend, and the evidence does not indicate, that he is unemployable due to tinnitus, malaria, and/or hearing loss.

On September 2013 VA spine examination, the diagnosis was lumbar spine, degenerative disc disease L5-S1.  The Veteran reported constant dull aching pain which aggravates with activities such as lifting, moving things, and prolonged sitting for more than 20 minutes.  The examiner noted radiculopathy symptoms consisting of moderate intermittent pain to both lower extremities.  No other neurologic abnormalities were noted.  The Veteran used no assistive devices.  The examiner opined that the Veteran's back condition does not impact on his ability to work.  The examiner opined that the Veteran will not be able to do any physical job involving lifting, bending, and twisting; however, the Veteran will be able to do any sedentary job.

As noted above, the September 2013 VA PTSD examiner opined that the Veteran's individual unemployability is less likely as not due to his PTSD, the symptoms of which are not of such severity as to preclude him from working.  The examiner noted that the Veteran did report limited frustration tolerance, which would affect his ability to interact appropriately with others in a work setting; he also indicated poor concentration and short-term memory, which would affect his efficiency and productivity.  The examiner opined that the Veteran appears capable of working in a low-stress capacity with limited interpersonal interaction.

Employment information received from the Veteran's most recent employer, Columbia Sussex Corporation, indicates that the Veteran was employed full time (working 8 hours daily, 40 hours weekly) in maintenance, from April 2008 to September 2011.  He lost no time due to disability during the 12 months preceding his last date of employment, September 24, 2011.  The employer reported that the Veteran was no longer working because he quit.

The Veteran has not worked in several years.  However, this fact, in and of itself, does not provide a basis to conclude that the Veteran's service-connected disabilities render him unemployable.  On September 2013 VA examination, as noted above, he reported that his most recent job, as a maintenance engineer, lasted three years until the fall of 2011, when he was having too much conflict with his immediate supervisor, his back pain troubled him, and he could not do the job anymore; he had not worked since that time because of his degenerative spinal injury and his overall attitude and problem with authority.  He described his work performance as good; he always tried to do a good job.  He reported that he was self-employed for many years because he had a hard time working for other people.  

While the Veteran clearly has some occupational impairment due to his service connected disabilities, such impairment is the basis for the current ratings that have been assigned.  The record does not reflect that the service connected disabilities are such as to preclude his participation in gainful employment.  As was noted above, nonservice-connected physical disabilities may not be considered in deciding whether or not he is entitled to a TDIU rating.  The preponderance of the evidence is against a finding that the Veteran would be precluded solely by his service connected disabilities from obtaining or maintaining employment.  In fact, the evidence indicates that the Veteran is capable of working in a sedentary, low-stress capacity with limited interpersonal interaction.  Given his otherwise apparently adequate occupational and social functioning, the record does not show that the Veteran's PTSD and back disability with radiculopathies to the lower extremities, and/or his tinnitus, malaria, and hearing loss would prevent him from maintaining gainful employment.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.

The Board has considered the Court's guidance in Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the facts in this case are distinguishable from Bowling.  In Bowling, according to the Court, there was a plausible basis in the record for a conclusion that the veteran was unable to secure and follow a substantially gainful occupation due to a service connected disability.  Here, unlike Bowling, the Veteran has not submitted supporting evidence of unemployability based on his service connected disabilities alone (without regard to other nonservice-connected disabilities, age, and/or the employment market).

The overall record does not support a finding of an inability to obtain and retain substantially gainful employment consistent with his education and history.  While the treatment records and VA examination reports show variable (at times serious) impairment in occupational functioning, the evidence does not show an inability to engage in gainful employment.  Indeed, the September 2013 VA examiners specifically opined that the Veteran is capable of sedentary employment with limited interpersonal interaction.  The Board notes that the evidence does not show that the service-connected disabilities of tinnitus, malaria, or bilateral hearing loss have any major impact on employability. 

The Board recognizes the Veteran's years of honorable service.  The Board has also considered the Veteran's and his representative's statements in support of the appeal, and the Board does not doubt that the Veteran's overall medical condition results in significant impairment.  However, the Board stresses that in considering the issue now on appeal, it is only the impact of the service-connected disabilities that is relevant.  Moreover, the Board may not consider the Veteran's age.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the service-connected disabilities alone preclude gainful employment.


ORDER

A rating in excess of 50 percent for PTSD is denied.

The appeal seeking a TDIU rating is denied.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


